This cause was heard before a department of this court which rendered an opinion reversing the judgment entered in the court below. Grant v. Angell, 39 Wn. Dec. 206, 246 P. 927. Thereafter a petition for rehearing en banc was filed and before its disposition the parties stipulated in this court that they had settled their differences out of court, and that the cause should be dismissed with prejudice and without costs to either party in this or the lower court.
It is therefore the order of the court that the department opinion be withdrawn and the cause dismissed in accordance with the above stipulation, without an expression of opinion on the merits of the case.